From: Ulysses T. Ware
To: The Hon. William H. Pauley, Ill and the Office of the District Clerk (SDNY)

Date: July 1, 2021

RE: Filing the enclosed pleadings on the 04cr1224 (SDNY) and OScr1115 (SDNY) dockets.

To: Office of the District Clerk (SDNY) and Judge Pauley:

Please file the enclosed pleading and please properly and correctly identify the enclosed
as a pleading rather than a “letter”:

Re: Exhibit #20 Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed
and Suppress by District Judge William H. Pauley, Ili and AUSA Alexander H. Southwell, Steven
D. Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al., while Colluding
and Conspiring with the USAO and SEC’s Lawyers.

on the applicable dockets.
In the future, please serve Mr. Ware via email at utware007 @gmail.com with a copy of
the Government's filings, as well as all of your orders or directives entered in this matter, due

to the slowness of the U.S. Mail.

Paper copy to follow via U.S. Mail.

/s/ Ulysses T. Ware

Page 1 of 12

July 1, 2023 ”
Re: Ex. #20 Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed and
Suppress by District Judge William H. Pauley, II and AUSA Alexander H. Southwell, Steven D.
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al., while Coituding and
Conspiring with the USAO and SEC’s Lawyers.
Case Nos. 04cr1224 (SDNY) and 05cr1115 (SDNY) (#33)

Submitted on July 1, 2021, by email to: PauleyNYSDChambers@nysd.uscourts.gov
Jonathan meccann@nysd.uscourts.gov
? Mure

OW l¥sses T. Ware

Ulysses T. Ware, individually, and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd., Suite 9-L

Brooklyn, NY 11226

(718) 844-1260 phone

utware007@gmail.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
United States of America, et al.,

Plaintiff, Petitioner,

Cross Respondent,

 

V.

Ulysses TF. Ware, et al.,
Defendant, Respondent,
And Cross Petitioner.

Re: Exhibit #20 to 06.26.21 Supp #1 Dispositive Undisclosed Material Brady Exculpatory
Evidence Concealed and Suppress by District Judge William H. Pautey, IH and AUSAs Melissa
Childs, John M. McEnany, Alexander HK. Southwell, Steven D. Feldman, Nicholas S. Goldin,
Andrew L. Fish, Maria E. Douvas, and Audrey Strauss, David Kelley, Preet Bharara, Joon Kim,
and Michael J. Garcia, et al., while Colluding and Conspiring with the USAO and SEC’s Lawyers.

 

Certificate of Service
1 Ulysses T, Ware certify that 1 have this 1" day of July 2021 served the persons listed below with a
copy of this pleading:

AUSA Jeffrey R. Ragsdale, Counsel DOJ’s Office of Professional Responsibility
AUSA Melissa Childs, USA John M. McEnany, Acting USA Audrey Strauss
USAG The Hon. Merrick Garland

Page 2 of 12

July 1, 2021

Re: Ex, #20 Dispositive Undisclosed Material Brady Exculpatory Evidence ‘Concealed and
Suppress by District Judge William H. Pauley, Ill and AUSA Alexander H. Southwell, Steven D.
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al.; while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
L.
A. USAO’s Criminal Conspiracy to Conceal Material Brady Excuipatory Evidence.

1, AUSAs Melissa Childs, John M. McEnany, Alexander H. Southwell, Nicholas S. Goldin,
Steven D. Feldman, Maria E. Douvas, and U.S, Attorneys David N. Kelley, Michael J. Garcia, Preet
Bharara, Joon Kim, and Audrey Strauss all have knowingly, deliberately, and willfully continued
to hide, suppress, and conceal the dispositive Brady exculpatory evidentiary testimony and trial
preparation notes and other evidence of government trial witness (05cr1115) FBI analyst Maria
Font.

2, Ms. Font testified for the government under direct examination by AUSA Southwell in
regard to Government Exhibits GX 92 and GX 93 chart series to falsely and fraudulently show that
the disclosures of INZS and SVSY had caused the prices and volumes of each security to be .
“artificially inflated,” according to the Government’s risible trial theory as charged in the
O5c¢r1115 indictment.t

3. Exhibit 20-2 is an excerpt of the trial testimony of Ms. Font under incredibly stressful and
thorough cross-examination by Mr. Ware regarding exactly what effects the disclosures of iNZS
and SVSY had on the securities’ prices and volumes, i.e., whether or not there was any reliable
and competent evidence to support the Government “artificial inflation” trial theory. Ms. Font
under brutal and thorough cross-examination by Mr. Ware completely destroyed, undermined,
and impeached GX 92 and GX 93 for any probative evidentiary value to establish the disclosures
of INZS and SVSY had caused the securities’ prices and volumes to be “artificially inflated.”

4, Certainly, any competent trial preparation for Ms. Font’s direct examination by AUSA
Southwell discussed what effects GX 92 and GX 93 had on the securities’ prices and volume which
were the alleged basis for the admission of GX 92 and GX 93; completely false and fabricated
government trial evidence manufactured and fabricated by AUSAs Alexander H. Southwell,
Nicholas S. Goldin, Steven D. Feldman, Maria E. Douvas, and U.S. Attorneys David N. Kelley and
Michael J. Garcia in collusion and while conspiring with District judge Wiiliam H. Pauley, fli to
frame Mr. Ware as an overt act in furtherance in the retaliatory racially-motivated hate crime
conspiracy perpetrated against Mr. Ware for his.refusal to issue. bogus and fraudulent Rule 144(k)}

 

1 See October 2007, Dkt. 99, S. Tr. 31 L 18-25 (R-1); S. Tr. 35-36 (R-2); and S. Tr. 73-76 (R-3), jointly (the
“Pauley Acquittal Verdicts”}, entered in favor of defendant Ulysses T. Ware.

Page 3 of i2

July 1, 2021

Re: Ex. #20 Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed and
Suppress by District Judge William H. Pauley, II! and AUSA Alexander H. Southwell, Steven D.
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al.; while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
legal opinions to Judge Leonard 8. Sand’s clients, the 02cv2219 (SDNY) plaintiffs, unregistered
broker-dealers and 15 USC 77b(a){11) statutory underwriters? of IVG Inc. securities.?

5. The USAQ’s trial team, AUSAs Southwell, Steven D. Feldman, and Michael J. Garcia all
knew, or were recklessly negligently and completely incompetent in not knowing Ms. Font’s
testimony with respect to GX 92 and GX 93, the only trial testimony admitted by the Government
regarding price and volume of the securities of INZS and SVSY, would be adversely affected,
discredited, and impeached by anything that tended to contradict and impeach the effects of any
disclosure (INZS and SVSY’s press releases) on the prices and volumes. Thus, the USAOQ’s trial
team manufactured and orchestrated the suborned perjury of FBI analyst Maria Font as a fraud
on the court and a conspiracy to obstruct justice in collusion with District Judge William H. Pauley,
li! to have Mr. Ware falsely convicted to fabricated trial evidence, GX 92 and GX 93.

6. Under brutal cross-examination by Mr. Ware Ms. Font capitulated and mea culpa, threw
in the towel and in tears testified that, “I can’t determine if they [INZS and SVSY’s alleged false
and misleading disclosures (press releases}] were read.”* (emphasis added}. Which in essence
as a matter of law and fact blew up the Government's trial theory and the entire case against Mr.
Ware,

7. The Government admitted no evidence at all that proved beyond a reasonable doubt that
INZS and SVSY’s securities’ prices and volumes were “artificially inflated” caused by any alleged
press release INZS or SVSY allegedly disclosed by Mr. Ware.

 

2 Section 2(a}{11) statutory underwriters are legally ineligible for Rule 144{k) exemption to Section 5
registration requirements, see SEC Release 33-7190, n. 17.

3 See Counts I, fi, and IH in the null and vaid ab initio indictment in United States v. Ware, 04cr1224
(SDNY): three counts of alleged 18 USC 401(3}, criminal contempt, for Mr. Ware’s lawful refusal to
criminally violate the federal securities laws and sign and Issue bogus and fraudulent Rule 144{k} legal
opinions to the 02cv2219 (SDNY) plaintiffs, 15 USC 77b{a}(11}, legally ineligible for any exemption to-
Section 5 registration requirements.

4 Palpably if the disclosures [the alleged false and misleading press releases that allegedly caused the
volumes and prices of INZS and SVSY’s securities to be “artificially inflated” by Mr. Ware] were not read
by anyone which the Government’s own witness, FBI analyst Maria Font, testified that she had no
evidence or could determine the press releases were “read by anyone” Ms. Font’s undisclosed “prior to
trial” testimony. was clearly material and exculpatory and therefore required to have been disclosed by
the USAO in compliance with the May 19, 2006, Dkt. 17, Tr. 5-6, Brady order (Pauley, J.).

Pape 4 of 12

July 1, 2021

’ Re: Ex.’ #20 Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed and
Suppress by District Judge William H. Pauley, Hl and AUSA Alexander H. Southwell, Steven D. -
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al.,-while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
8. Given Judge Pauley’s October 12, 2007, Dkt. 99, S. Tr. 31 L 18-25 (R-1), evidentiary ruling,
ona factual element of the Government’s trial burden of proof, market efficiency, in favor of Mr.
Ware, after the trial jury had been discharged on April 30, 2007, “ ... | [agree with Mr. Ware’s
arguments and reject the Government's risible theary and arguments by AUSA Steven D.
Feldman and] think we should have a [Rule 29{c)] Fatico [evidentiary] hearing on among other
things the efficiency of the market [for INZS and SVSY’s securities}]” sealed the fate of O5cr1115
against the Government. Material undisclosed Brady exculpatory exoneration evidence required
to have been disclosed by the Government “prior to trial.” Which if properly disclosed there
would have been no trial in OScr1115.

9, The Government can only establish an efficient market by expert testimony. No experts
were called by the Government in O5cr1115 to establish market efficiency. Accordingly, as a
matter of law and fact the Government did not carry its trial burden on the necessary factual
element of “artificial inflation” beyond a reasonable doubt. Mr. Ware was factually and actually
acquitted of “artificial inflation” and “market efficiency” by District Judge Pauley in the post-trial
Rule 29{c) Fatico proceedings. See October 12, 2007, Dkt. 99, S. Tr. 31 L 18-25 (R-1).

10. The Government’s case is moot and has been moot since April 30, 2007, once District
Judge William H. Pauley discharged the trial jury, Ill without the trial jury, the only lawful fact-
finder according to the Due Process Clause®, making any findings beyond a reasonable doubt on
“among other things the efficiency of the market [for INZS and SVSY’s securities].” (quoting
Pauley, J., Dkt. 99, S. Tr. 31 L 18-25 (R-1); see also S. Tr 35-36 (R-2)}.

11, On April 30, 2007, upon discharge of the jury, initial jeopardy terminated without the
Government having met its trial burden of proof on “efficiency of the market.” Per se an acquittal
on the merits for insufficient evidence; the Doubie Jeopardy Ciause and res judicata were
triggered in favor of Mr. Ware; and terminated the Article III subject matter jurisdiction of the
Q5cr1115 district court over O5cr1115. All issues, facts, and claims therein are moot. Winship,
397 U.S. at 361.

12. Judge Pauley’s October 12, 2007, post-trial Rule 29(c) Fatico evidentiary hearing ruling,
Dkt. 99, S. Tr, 31 L 18-25 (R-1), conferred prevailing party status on Mr. Ware with respect to

 

* See In re Winship, 397 U.S. 358, 361 (1970) (“The requirement that guilt of a criminal charge be
established by proof beyond a reasonable doubt dates at feast from our early years as a Nation. The
demand for a higher degree of persuasion in criminal cases was recurrently expressed from ancient times,
[though] its crystallization inte the formula ‘beyond a reasonable doubt' seems to have occurred as late
as 1798. ft is now accepted in-common law jurisdictions as the measure of persuasion by which the
prosecution must convince the trier of all the essential elements of guilt.").

 

Page 5 of 12

July 1, 2021

Re: Ex. #20 Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed and
Suppress by District Judge William H. Pauley, Ill and AUSA Alexander H. Southwell, Steven D..
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al., while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
“among other things the efficiency of the market” for INZS and SVSY’s securities. Lacking an
efficient market the Government did not and cannot prove beyond a reasonable doubt that INZS
and SVSY’s alleged false and misleading press releases were “material.” Mr. Ware is actually and
factually innocent on the Government’s required trial element of proof, “materiality,” and
therefore as a matter of law and fact actually and factually innocent of all charges in the O5cri115
{SDNY) indictment. Winship, Id.

A. AUSA Southwell’s Undisclosed official DOJ email to SEC lawyer Jeffrey B. Norris.

1. On October 6, 2004, (see Exhibit #20-1), AUSA Alexander H. Southwell, lead trial counsel
for the Government in O05cr1115 (SDNY}, responded to an official SEC email from former SEC
lawyer Jeffrey B. Norris. Southwell admitted and confessed that Mr. Ware was “improperly
arrested” by the U.S. Marshals (NDGA) on September 1, 2004, in Atlanta, GA.’ Southwell lied and
committed perjury in open court on May 19, 2006, Dkt. 17, Tr. 5-9 and again on January 5, 2007,
Dkt. 44, and mislead Mr. Ware and the court and stated that there were no emails between “my
office and the SEC.” Which Exhibit #20-1 confirms was a lie and perjury committed by an officer

 

® Mr. Norris was fired (terminated) by the SEC in 2009 for professional misconduct related to his misuse
and inappropriate use of his government email account triggered by his admitted mental illness. Norris
and other SEC lawyers involved in the illegal SEC-DOJ commingled Las Vegas 03-0831 (D. NV) litigation
were to be compelled by Mr. Ware to give material Brady exculpatory evidence at trial in O5cr1115
concerning why the SEC did not include the Government's trial witnesses (employees of Mr. Ware) in the
03-0831 litigation. However, Mr. Ware was denied his Sixth Amendment constitutional right to compel
the SEC lawyers that possessed Brady exculpatory evidence by District Judge Pauley’s bogus and
fraudulent January 6, 2007, Dkt. 35, ruling. Were Mir. Ware’s Sixth Amendment rights not deliberately and
intentionally violated by Judge Pauley as an overt act in furtherance of the racially-motivated hate-crime
conspiracy perpetrated against Mr. Ware, each of the white SEC lawyers would have been compelled and
confronted by Mr. Ware and forced to give sworn testimony that the SEC did not believe there was any
conspiracy between Mr. Ware and any of his employees based on the deposition testimony of each of the
employees and therefore did not add the employees to the bogus and pretextual Las Vegas 03-0831 {D.
NV) lawsuit. Undisclosed material Brady exculpatory evidence that undermined, contradicted, and
impeached the Government's known perjurious trial testimony of Mr. Ware’s employees.

 

7 Four marshals illegally entered Mr. Ware's law office in Atlanta, GA with guns drawn, while lacking a
lawful and valid arrest warrant, search warrant, or court order, and threaten to murder Mr. Ware right
then unless “ ... you give us that stock and those opinions that Judge Sand needs ... you better give them
to us, or we are taking you before Judge Thrash who is waiting for you right now at the courthouse ....”
{emphasis added).

Page 6 of 22

July I, 2021

--Re: Ex. #20 Dispositive Undisclosed Material Brady: Exculpatory Evidénce, Concealed and.
- Suppress by District Judge William H: Pauley, Ill and AUSA Alexander H. Southwell, Steven D.

Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et af., while Colluding and |
Conspiring with the USAO and SEC’s Lawyers.
of the court in egregious violation of the May 19, 2006, Brady order (18 USC 401(2) and 401(3)},
criminal contempt), and violation of the DOJ’s Code of Professional Conduct for Government
Lawyers.

2. Mr. Ware’s September 1, 2004, false and illegal Atlanta, GA arrest (kidnapping) was
arranged and coordinated by the SEC and USAO’s lawyers in a conspiracy to commit witness
tampering. Mr. Ware had notified SEC lawyer Jeffrey B. Norris to make SEC lawyer Stephen
Webster available for deposition in the SEC-DOJ’s commingled 03-0831 (D. NV) litigation. Norris
notified Mr. Ware on August 17, 2004, to take Webster’s deposition “no earlier than Sept. 1
[2004],”8 the date that Mr. Ware was to be kidnapped _and illegally held in prison by District
Judge (NDGA) Thomas W. Thrash, Jr., without bail until he (Mr. Ware) delivered fraudulent Rule
144(k) legal opinions to Judge Sand’s clients, the 02cv2219 (SDNY) plaintiffs, Section 2{a}(11)
statutory underwriters.

3, Illegally in prison without bail, which was the criminal objective of the CCE, Mr. Ware
would be unable to depose SEC lawyer Webster who had knowledge of the illegal collusion and
conspiracy between the SEC’s and USAO’s lawyers to frame Mr. Ware in O5cr1115 (SDNY) for
securities fraud and conspiracy to commit securities fraud {i.e., the OScr1115 (SDNY)
indictment).°

LEL.
A. Conclusion.

The evidence is overwhelming. Moreover, the Government has not responded in
opposition and filed any sworn counter-factual non-frivolous interpretation of the events that
surround the September 1, 2004, of Atlanta, GA lawyer, Ulysses T. Ware, an as overt act in
furtherance of the racketeering activities of unregistered broker-dealer Alpha Capital, AG
(Anstalt}, and others.

Mr. Ware is requesting an in court evidentiary hearing on any disputed factual issues
raised herein if the Government opposes and files any counter factual interpretation of the
events.

Sincerely,
/s/ Ulysses T. Ware

|
Yipes 3 Wee

® See Exhibit #20-4

 

° See Exhibit #20-3.

Page 7 of 12

July 1, 2021

Re: Ex. #20 Dispositive ‘Undisclosed Material Brady Exculpatory Evidence ‘Concealed and |
Suppress by District Judge William H: Pauley, ill and AUSA Alexander H. Southwell, Steven D.
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al., while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
 

Exhibit #20-1 to June 26, 2021, Supp. #1.
AUSA Alexander H. Southwell’s Material Undisclosed Brady
Exculpatory Evidence.

 

OE see Sua Ld

 

rom Nomis, Jeffrey 8.
ees Wednesday, October 06, 2004 1:18 PM
To: —> Alexander Southwell@usdojl gov
ca: Draper, Julia O.; Korotash, Stephen J.
Subject: RE: Thomas Ware
Alexander:

Who raised the LOO mile Limit armament? That is a specious argument with na legal basis.
I have won that issue with a number of district sourts where a pergon held in contempt was
trying to avoid axtradition. Based on orders from courts in‘the Northern District of ©
foxas, J have’had tho Marshals arrest people in California, Washington, Wisconsin, Nevada
and probably other duriedictions that I can't zememtber. Several of these people hava been
incarcareted int Tegas for more than a year. One person arrest in Washington state For

givil montempt is still in prison in Texas after more than 2 yeaa,

Read Federal Ruie of Civil Procedure 4.1. It states that an order of civil commitment for
@ person held in contempt “may be served and enferced in any district," It goas on to
state that other orders-in contampr proceedings are subject to the 100 mile limit.:
Whoever argued this matter didn‘t do his or her homework, Somaone needs to file a motion
for yvanongideration and have him arrested again!

Jefirey 8. Norris
trial Counsel
United States Securities and Exchange Commission
Fort Worth ‘Office
Rurmett Plaza, Suite 1903

, 91 Cherry St., Unit #18

- “Fort Worth, TX 76102 ”

Phone: {817) 578-6452
Fax: (847) 978-4927
E-mail: norrisj@sec.gov

~--——-Originai Message----~—
eee rom: Alexander. Southwell@usde}.gov Imaiito: Alexander, Southwell 8usdoj.qov)

Sent: Wednesday, October 06, 2004 1:24 PM
To: ‘'Norrisv@sEc. cov’ ‘
Subject: RE: Themas Ware

He likely means when he wes arrested on the civ] centempr orde~ Be wae arrested in‘
Atlanta and released the sane day, which was somewhere around the beginning ef September,
As ft turned out, a warrant on a civil contempt order eannet extend peyond 100 miles from

thé courthouse ox in the same state, so he was Sadie inliiie {hh ‘the pointed out
te Judge Send, the wily quy that he is}. So we™are working on @ crimina? contempt charge <3

whieh ficonfidentially) fpaouid happen within #™®er or two. rr

Dlex

 

-wee—Original, ¥essage--—-——
From: Norrisd@SKC.GOV [mailtotNorrisJ@SEc, Gov)

Senti Wednesday, Gohober Gh, 2004 12:57 By . “
To; Southwell, Alexander

Subject: Thomas Ware

Nlexwender: ~ 3501 - 72

“all Have there been amy developments in the contempt prosecution ¢f
Thomas Ware singe the beginning of September? Io wet a cryptic e-mail from
1

1 x Nevr38/BRA2 GMA do the Crank Soom BAIEL2082.

Page 8 of 12

July 1, 2021
“Re: Ex. #20 Dispositive.Undisclosed Material Brady Exculpatory Evidence Concealed: and

- Suppress by District Judge William H. Pauley, {li and AUSA Alexander H. Southwell; Steven D. -
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al., while Colluding and .

Conspiring with the USAO and SEC’s Lawyers.
 

Exhibit 20-2
Material Undisclosed Brady Exculpatory Testimony of
FBI Analyst Maria Font (05cri115 SDNY)

Compare the USAO's witness (FBI analyst's chart testimony with the supervening 31

case U.S. ¥. Fe WARS » 653 F.3d 61 (2d. Cir. 2011) (rejecting chart evidence
as “overerly eioictal aud “violated the substantial rights of the defendants."

   

; Id. at 75. . :
more pertinent points that he addressed.

\
: , 2 I think Mr, Feldéman's opening statement he said
i 3 alleged which is correct, your Honor, there is no information
! 4 at trial or here for restitution, that ary press release
, cesmcemmemena
‘ — leo { “ fall
; 5 any stock INZS or SVSY¥ ho eb = to Fall,
‘ 6 Now, Mr. Feldman wants to say the government brought

 

a: Forth charts. Government Exhibit 92, 33. ete,, during the trial
Ferguson, rejected
chart evidence that ‘alledge that a press release JINZS, SVSY stock to
.to establish .

i
k

,
i

} materiality in g vise." But J want to take you to one of the government's

i an efficient _ __

ti market, 10 witnesses in that case, your Honor. hat was Maria Font She
i —

i 11 testified on behalf cf the government and under

12 cross~examination questions put to Ms, Font:

  
  

C.

*9. Is it your testimony that you do not know whether or AS

 

_. press releases fGaused \the volume to increase or decrease?

 

at IME hed Oa,
e r
i

ee
"A. = have no i@ea whether presa releases did..

"Ss, And is it also your testimony you have no way to determine

  

sak at Bi
H

Tilegai evidence 4
due proceas 174
violation

whether or net press releases were read by anyoné or anyone
| person, ids that correck?

“A. X can't determine who read them.

"QO. Or if they were read at all, is that corregt?

"A, T can't determine if they were read."

‘ge. you nave the only: yovernnent jw Lboess. boas testifiad
regarding. Coe gene exhibits. the charts 32, etc., Ms. Font,
eet energie

a4 the FHI agent testify that she had no idea of whether or rot |

 

   

( 25 the press leases

khe stock to go wo or down. i

 

 

 

: SOUTHERN DISTRICT REPORTERS, F.C. . . |
u (222) 805-0305 :
i The Gov ‘t chart evidence {(GX-92, GX-93 series), per Ferguson, supra “violated the j
| substantial ‘rights" of Mx. Ware ... the USAO's chares were “overly prajudicial” and ‘
i i violated Mr, Ware’s due process rights. !

Page 9 of 12

July 1, 2021
‘Re: Ex. #20 Dispositive Undisclosed Material. Brady Exculpatory. Evidence Concealed.-and

~ Suppress by District Judge William H. Pauley, Hl and AUSA Alexander H. Southwell, Steven D.
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al:, while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
Exhibit #20-3
Material Undisclosed Brady Exculpa

78. BHO Contempi of Count Atlanta, Georgia Lav ISAl:
Age: 44 Dismissed pursuant
to order of Fudge

Leonard 8, Sand

  
  
   
   
 
 

i icer Atonya MM. Crafl af the Norther District of
flefendant was arrested in the Norther pee of

tk, in 02 CV 2019 (LBS). On December "2 2004,

ides Sand ordered the delundants in this civil muiter (which included the defendant io
deliver Silver Serewri Studios, ine. conan stock ta hon all of te gonveriion feels.
for Group Muaagemen( Co :

 
  
    
 
 
    
   
 
 
  
    

ho arrested by the U.S. Marshals Serv ¢ ant detained
“asl the defendant purged himself of conteingt by delivering the above-referenced |

foe cantempt and affered no

pl nite prevent énforcement of the contempt onder, On September 2; 2004,
- the: ‘Honorable ‘Thorns W. Thrash, Jr, ordered the defendant io romain in the custody af
ihe U.S, Marshals Service uniil he. purged hinwvelf of contempt or was ordered released by
-citheer Judge Thash ox Judge’ Sart, Tre defendant's requést 4 for boitd was granted, and he
Was Telsased on ft Replember 3 43, 2004, afte: posting AAO, 00 in cash and a $400,000 band;

 

New York und more ihan. 100 niles from ihe U. 5, Courhinsse located ot $00 Peak Sitect,

New York; New York, ‘The order remained in effvét insodur as it could be served en the
-deferdant in the state of New York ot within 180 oviles of the US, Courthonie lecated at
500 Pearl Street, New York, New York.

 

cofporite siety bond vas is discharged,

RE VER A ued randy vue ee aaa an reer ares

Page 10 of 12
July 1, 2027

tory Evidence

 
     
 
 
 
 
  
 
  
 

rnb tc
io Mt, Wat, “an B wilt Ase Andge Seal’
ery your ans 13 isan, Bleger, sud vie Hill
gener BT AMT ing Ai pine THE feat Yah ye
Mare ficklog coltfy os T staat HRA stotke anal
my tbGte oplntirs, se 4 itl have the maerchals
arrest sour yon Better he dhe _

; cobra ang arouod with yOu
ed ont ato ii wad ace whee happens ta yin...”

Galas is onigieall pyserngy KEW
Fitts, Boy dn Maieh 2001 gee uo the
stanteript of Bar Soptommber |, 2004 gel arrest
(xisnappien Pioteadidgs of Mr Wate ia
Bdasticd iipder of Finer
Aut Rohaginité, by the AY
held hefue Disbat fala “Hvasis W. “Phaash,
4 Gos, 289 aedet bo 2319 (Hand, 2.) ruling
aid the Marshak licked nojiapay acd
Basket do bere sated Me, Ware's bur
slice, Livan GA ae Saener 1 20

aber bane 6F bogies Rube 1Eafry)
Gel opm anf ance Gar Bihee “
piditig tharea OPGPMT subi
eae ne

  
  
 
  
 
    
 
 
 
 
 
  

 

‘Slotes bn 2002-2507 attenipting th extort GET ahd
(2 Mir, Nace Gut pf miata (han $505 (EBON vallars dn

Eb Bysd aw roid ctete wrterayuur anti ais rp Saer gsr Merit

i rd thir, ty tunis feu Des of rs anders are ne d-i" septic yon drat ep
TRet MMR ae ba 28 Cte ral rt wre aleaany abet Ex bag 3 dyer ances a
gpernd yos. Fens. pa Sed Pe ces Set eee a etal phar
Rat Baking Gor ft Fratatves Died ad be tori ia by esis menty

ffcrcenion: "btsdpatcd By de Lan et gdb neal pacha gad yey dey Rohan, Gott
a5 Wed. 1 Hee ee Gee 2: han a Conan a pa ee ne

Poot tol as pale doer: pein oo here per wor ro cero

bianca Ay AAA, Tso Facies es bbe tec

 

 
 
 
 

 

causes. :
ints i Wake sions ye gee eye eam art Ei ey
aoe bea . . ‘

Ri necatt

 

 

3
azseaait

eV Eb Aor aT Dectiaatd 15 Poot YWIR Page 3g of 48

‘Re: Ex.;#20 Dispositive Undisclosed Material Brady‘ Exculpatory: Evidence Concealed ‘and
- Suppress by District. Judge William H. Pauley, ill and AUSA Alexarider H. Southwell, Steven-D.
Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michael J. Garcia, et al:, while Colluding and

Conspiring with the USAO and SEC’s Lawyers.

_aenss201
Exhibit #20-4
Former SEC lawyer Jeffrey B. Norris’ Official Email that
Arranged the Sept. 1, 2004, Kidnapping of Mr. Ware.

401 Marietta St.

Suite 1070

Atlanta, GA 30303
(404) 522-1202 phone
(404) 522-1447 fax

— Original Massage

From: Norris, Jeffrey B.

To: ‘Thomas Ware’ i“

Cc: Korotash, Stephen J. ; Webster, Stephen ; Draper, Julia 0,
Sent: Tuesday, August 17, 2004 3:54 PM,

Subject: RE: Deposition of Steve Webster"

Mr, Ware:

If you ere inclined to further undermine your credibility with the Court and krour further
Sanctions, then, to quote the Duke of Wellington, “publish and be d—ad," | remind you that the
Court stated in the July 29 Order that you are perilously close fo having a defaull sanction entered
against you. | assure you that IF you nofice Mr, Webster's deposition—an act that can only be done in
bad faith-my Motion for Protective Order will be accompanied by a motion renewing the
Commission's request that the Court enter a defauit judgment against you and Rosenfeld, Goldman
and Were. | will not give you dates on which the Commission will make Mr. Webster avaliable
because, as | stated, | can envision no issue upon which he can offer relevant testimony, Your
silence confirms my conclusion. | ask only that, shouk! you make the mistake of attempting to

| schedule Mr. Webster's deposition, yoy schedule it no eariier than September { 2004, g—

delrer Non

 

 

SHUR SRL ae

 

Page £1 of 12
July 1, 2021

.” Rez Ex. #20 Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed ‘and’
* Suppress by District Judge William H. Pauley, liland AUSA Alexander H. Southwell, Steven D.

Feldman, Nicholas S. Goidin, Andrew L. Fish, and Michael J. Garcia, et al., while Colluding and
Conspiring with the USAO and SEC’s Lawyers.

 
Proof of Mailing

Offices of Ulysses T. w
123 Linden Bhd
Suite 9-1

Brooklyn, NY 11226

 

Mailed an July L, 2021,
US ¥. Ware, O4¢r1224 and OScr1115, Ex. #20 to 06.26.21 Supp. #1.

The Hon. Merrick Garland

Attorney General of the United States
U.S, Department of Justice

S50 Pennsylvania Ave,

Washingten, D.C, 20530

Re: U.S. v. Ware, 05cr1115 (SDNY},

 

Offices of Ulysses T. Ware
123 Linden Blvd.

Suite 9-L

Brooklyn, NY 11226

 

Mailed on July 1,.2021
US v. Ware, O4cr] 224 and OScr1 115. Ex. #20 to 06.26.21 Supp. #1,

Office of the District-Clerk (Criminal

Filing) (#33) .
U.S. District Court (SDNY) é
U.S. Courthouse = Na
500 PeariSt. 2 ss
New York, NY 10007 = YG
2 eS
= a aR

* Re: -Ex.:#20 Dispositive: Undisclosed Material Brady Exculpatory, Evidence Concealed sand °
-* Suppress by District Judge William H. Pauley, liland AUSA Alexander H. Southwell; Steven D.

Feldman, Nicholas S. Goldin, Andrew L. Fish, and Michdel J. Garcia, et als, while Colluding and

.Conspiring with the USAO and SEC’s Lawyers.
 

EEA fyfegftoadafy Fg lpg ypeo dea fog tte fedisegat be fefy aS TE 3 HCE t
000k ANDHOA MON

3S Heed 00g | ons
esnoyynea SM *
(ANas).3n05 3519810 “S"N QC _
(ce#) (Gums
{EUIWID) 44919 39123S1Q BY} 40: BDO \ : C \V

"TH ‘ddns 1Z°97°90 01 OZ# x9 “ST T T4990 pue pZZTJ070 ‘BEM “AST

- Tz0z ‘T Aing uo payer
OZZET AN ‘UApoolg

ae 6 BUNS

_ f spajduspun zt
SIEM ‘| SASSAIN JO S829

 
